Exhibit 10.1

EXECUTION VERSION

SHAREHOLDERS’ AGREEMENT

between

NORTHSHORE HOLDINGS LIMITED

and

THE SHAREHOLDERS NAMED HEREIN

dated as of

September 6, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1   

ARTICLE II MANAGEMENT AND OPERATION OF THE COMPANY

     7   

Section 2.01 Board of Directors.

     7   

Section 2.02 Voting Arrangements.

     8   

Section 2.03 Consultation on CEO Matters.

     10   

Section 2.04 Atrium Underwriting Group Limited.

     10   

ARTICLE III TRANSFER OF INTERESTS

     10   

Section 3.01 General Restrictions on Transfer.

     10   

Section 3.02 Right of First Offer.

     11   

Section 3.03 Drag-along Rights.

     13   

Section 3.04 Tag-along Rights.

     15   

Section 3.05 Enstar Call Right and Trident Put Right.

     18   

ARTICLE IV PRE-EMPTIVE RIGHTS AND OTHER AGREEMENTS

     20   

Section 4.01 Pre-emptive Right.

     20   

Section 4.02 Corporate Opportunities.

     22   

Section 4.03 Confidentiality.

     22   

Section 4.04 Registration Rights.

     23   

ARTICLE V INFORMATION RIGHTS

     24   

Section 5.01 Financial Statements and Reports.

     24   

Section 5.02 Inspection Rights.

     24   

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     25   

Section 6.01 Representations and Warranties.

     25   

ARTICLE VII TERM AND TERMINATION

     26   

Section 7.01 Termination.

     26   

Section 7.02 Effect of Termination.

     26   

ARTICLE VIII MISCELLANEOUS

     26   

Section 8.01 Expenses.

     26   

Section 8.02 Release of Liability.

     27   

Section 8.03 Notices.

     27   

Section 8.04 Interpretation.

     28   

Section 8.05 Headings.

     28   

Section 8.06 Severability.

     28   

Section 8.07 Entire Agreement.

     29   

Section 8.08 Successors and Assigns.

     29   

Section 8.09 No Third-Party Beneficiaries.

     29   

Section 8.10 Amendment and Modification; Waiver.

     29   

Section 8.11 Governing Law.

     29   

Section 8.12 Submission to Jurisdiction; Waiver of Jury Trial.

     30   

Section 8.13 Equitable Remedies.

     30   

Section 8.14 Counterparts.

     31   

 

i



--------------------------------------------------------------------------------

SHAREHOLDERS’ AGREEMENT

This Shareholders’ Agreement (this “Agreement”), dated as of September 6, 2013,
is entered into among Northshore Holdings Limited, a Bermuda exempted company
(the “Company”), Kenmare Holdings Ltd (the “Enstar Shareholder”), Trident V,
L.P., Trident V Parallel Fund, L.P. and Trident V Professionals Fund, L.P.
(each, a “Trident Shareholder” and, collectively, the “Trident Shareholders”
and, together with the Enstar Shareholder, the “Initial Shareholders”), each
other Person who after the date hereof acquires Common Shares of the Company and
becomes a party to this Agreement by executing a Joinder Agreement (such
Persons, collectively with the Initial Shareholders, the “Shareholders”) and,
solely for purposes of Section 3.05 hereof, Enstar Group Limited (“Enstar”).

RECITALS

WHEREAS, as of the date hereof, the Enstar Shareholder owns 60% of the issued
and outstanding Common Shares of the Company and the Trident Shareholders
collectively own 40% of the issued and outstanding Common Shares of the Company;
and

WHEREAS, the Initial Shareholders and the other parties hereto deem it in their
best interests and in the best interests of the Company to set forth in this
Agreement their respective rights and obligations in connection with their
investment in the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in this Article I.

“Affiliate” means with respect to any Person, any other Person who, directly or
indirectly (including through one or more intermediaries), controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control,” when used with respect to any specified Person,
shall mean the power, direct or indirect, to direct or cause the direction of
the management and policies of such Person, whether through ownership of voting
securities or partnership or other ownership interests, by contract or
otherwise; and the terms “controlling” and “controlled” shall have correlative
meanings.

“Agreement” has the meaning set forth in the preamble.

 



--------------------------------------------------------------------------------

“Applicable Law” means all applicable provisions of (a) constitutions, treaties,
statutes, laws (including the common law), rules, regulations, decrees,
ordinances, codes, proclamations, declarations or orders of any Governmental
Authority, (b) any consents or approvals of any Governmental Authority and
(c) any orders, decisions, advisory or interpretative opinions, injunctions,
judgments, awards, decrees of, or agreements with, any Governmental Authority.

“Arden Re” means Arden Reinsurance Company Limited.

“Atrium” means Atrium Underwriting Group Limited.

“Board” has the meaning set forth in Section 2.01(a).

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Bermuda are authorized or required to close.

“Bye-laws” means the bye-laws of the Company, as amended, modified, supplemented
or restated from time to time in accordance with the terms of this Agreement.

“Call Right” has the meaning set forth in Section 3.05(a).

“Change of Control” means any transaction or series of related transactions (as
a result of a tender offer, merger, consolidation or otherwise) that results in,
or that is in connection with, (a) any Third Party Purchaser or “group” (within
the meaning of Section 13(d)(3) of the Exchange Act) of Third Party Purchasers
acquiring beneficial ownership, directly or indirectly, of all or substantially
all of the then issued and outstanding Common Shares or (b) the sale, lease,
exchange, conveyance, transfer or other disposition (for cash, shares of stock,
securities or other consideration) of all or substantially all of the property
and assets of the Company and its Subsidiaries, on a consolidated basis, to any
Third Party Purchaser or “group” (within the meaning of Section 13(d)(3) of the
Exchange Act) of Third Party Purchasers (including any liquidation, dissolution
or winding up of the affairs of the Company, or any other distribution made, in
connection therewith).

“Commitment Letters” has the meaning set forth in Section 6.01(e).

“Common Shares” means the common shares, par value $1.00 per share, of the
Company and any securities issued in respect thereof, or in substitution
therefor, in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or similar
reorganization.

“Company” has the meaning set forth in the preamble.

“Director” has the meaning set forth in Section 2.01(a).

 

2



--------------------------------------------------------------------------------

“Drag-along Notice” has the meaning set forth in Section 3.03(b).

“Drag-along Sale” has the meaning set forth in Section 3.03(a).

“Drag-along Shareholder” has the meaning set forth in Section 3.03(a).

“Enstar” has the meaning set forth in the preamble.

“Enstar Director” has the meaning set forth in Section 2.01(a).

“Enstar Shareholder” has the meaning set forth in the preamble.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, or any successor federal statute, and the rules and regulations
thereunder, which shall be in effect at the time.

“Excluded Securities” means any Common Shares or other equity securities issued
in connection with (a) a grant to any existing or prospective consultants,
employees, officers or Directors pursuant to any stock option, employee stock
purchase or similar equity-based plans or other compensation agreement; (b) the
exercise or conversion of options to purchase Common Shares, or Common Shares
issued to any existing or prospective consultants, employees, officers or
Directors pursuant to any stock option, employee stock purchase or similar
equity-based plans or any other compensation agreement; (c) any acquisition by
the Company of the stock, assets, properties or business of any Person; (d) any
merger, consolidation or other business combination involving the Company;
(e) the commencement of any Initial Public Offering or any transaction or series
of related transactions involving a Change of Control; (f) a stock split, stock
dividend or any similar recapitalization; or (g) any issuance of Financing
Equity.

“Exercise Period” has the meaning set forth in Section 4.01(c).

“Exercising Shareholder” has the meaning set forth in Section 4.01(d).

“Fair Market Value” has the meaning set forth in Section 3.05(c).

“Financing Equity” means any Common Shares, warrants or other similar rights to
purchase Common Shares issued to lenders or other institutional investors
(excluding the Shareholders) in any arm’s length transaction providing debt
financing to the Company.

“Fiscal Year” means for financial accounting purposes, January 1 to December 31.

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

 

3



--------------------------------------------------------------------------------

“Government Approval” means any authorization, consent, approval, waiver,
exception, variance, order, exemption, publication, filing, declaration,
concession, grant, franchise, agreement, permission, permit, or license of, from
or with any Governmental Authority, the giving notice to, or registration with,
any Governmental Authority or any other action in respect of any Governmental
Authority.

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

“Independent Appraiser” has the meaning set forth in Section 3.05(c)(i).

“Information” has the meaning set forth in Section 4.03(b).

“Initial Public Offering” means any offering of Common Shares of the Company, or
shares or other equity interests of any Material Subsidiary, pursuant to a
registration statement filed in accordance with the Securities Act.

“Initial Shareholders” has the meaning set forth in the preamble and shall also
include any Permitted Transferees of the Enstar Shareholder and the Trident
Shareholders that become Shareholders.

“Investors Agreement” has the meaning set forth in Section 6.01(e).

“Issuance Notice” has the meaning set forth in Section 4.01(b).

“Joinder Agreement” means the joinder agreement in form and substance of Exhibit
A attached hereto.

“Lien” means any lien, claim, charge, mortgage, pledge, security interest,
option, preferential arrangement, right of first offer, encumbrance or other
restriction or limitation of any nature whatsoever.

“Lock-up Period” has the meaning set forth in Section 3.01(a).

“Material Subsidiary” means Arden Re, Atrium and any other material direct or
indirect Subsidiary of the Company.

“Memorandum of Association” means the memorandum of association of the Company,
as filed on August 14, 2009 with the Registrar of Companies of Bermuda and as
amended, modified, supplemented or restated from time to time in accordance with
the terms of this Agreement.

“New Securities” has the meaning set forth in Section 4.01(a).

 

4



--------------------------------------------------------------------------------

“Non-exercising Shareholder” has the meaning set forth in Section 4.01(d).

“Offered Shares” has the meaning set forth in Section 3.02(a).

“Offering Shareholder” has the meaning set forth in Section 3.02(a).

“Offering Shareholder Notice” has the meaning set forth in Section 3.02(b).

“Organizational Documents” means the Bye-laws and the Memorandum of Association.

“Over-allotment Exercise Period” has the meaning set forth in Section 4.01(d).

“Over-allotment New Securities” has the meaning set forth in Section 4.01(d).

“Over-allotment Notice” has the meaning set forth in Section 4.01(d).

“Permitted Transferee” means with respect to any Shareholder, any Affiliate of
such Shareholder.

“Person” means an individual, corporation, company, partnership, joint venture,
limited liability company, Governmental Authority, unincorporated organization,
trust, association or other entity.

“Pre-emptive Pro Rata Portion” has the meaning set forth in Section 4.01(c).

“Pre-emptive Shareholder” has the meaning set forth in Section 4.01(a).

“Proposed Transferee” has the meaning set forth in Section 3.04(a).

“Purchasing Shareholder” has the meaning set forth in Section 3.02(d).

“Put Right” has the meaning set forth in Section 3.05(a).

“Related Party Agreement” means any agreement, arrangement or understanding
between (a) (i) the Company and (ii) any Shareholder or any Affiliate of a
Shareholder or any Director, officer or employee of the Company, as such
agreement may be amended, modified, supplemented or restated in accordance with
the terms of this Agreement, and (b) (i) Arden Re, Atrium or any other direct or
indirect Subsidiary of the Company and (ii) the Company, any Shareholder or any
Affiliate of Arden Re, Atrium, the Company, a Shareholder or any Director,
officer or employee of Arden Re, Atrium or any direct or indirect Subsidiary of
the Company, as such agreement may be amended, modified, supplemented or
restated in accordance with the terms of this Agreement.

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person and its Affiliates (provided, that portfolio
companies of the Trident Shareholders shall not be Representatives).

 

5



--------------------------------------------------------------------------------

“ROFO Notice” has the meaning set forth in Section 3.02(d).

“ROFO Notice Period” has the meaning set forth in Section 3.02(b).

“Sale Notice” has the meaning set forth in Section 3.04(b).

“Securities Act” means the United States Securities Act of 1933, as amended, or
any successor federal statute, and the rules and regulations thereunder, which
shall be in effect at the time.

“Selling Shareholder” has the meaning set forth in Section 3.04(a).

“Shareholders” has the meaning set forth in the preamble.

“Subsidiary” means with respect to any Person, any other Person of which a
majority of the outstanding shares or other equity interests having the power to
vote for directors or comparable managers are owned, directly or indirectly, by
the first Person.

“Tag-along Notice” has the meaning set forth in Section 3.04(c).

“Tag-along Period” has the meaning set forth in Section 3.04(c).

“Tag-along Sale” has the meaning set forth in Section 3.04(a).

“Tag-along Shareholder” has the meaning set forth in Section 3.04(a).

“Third Party Purchaser” means any Person who, immediately prior to the
contemplated transaction, (a) does not directly or indirectly own or have the
right to acquire any outstanding Common Shares or (b) is not a Permitted
Transferee of any Person who directly or indirectly owns or has the right to
acquire any Common Shares.

“Transfer” means to, directly or indirectly, sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, any Common Shares owned by
a Person or any interest (including a beneficial interest) in any Common Shares
owned by a Person.

“Trident Director” has the meaning set forth in Section 2.01(a).

“Trident Shareholder” has the meaning set forth in the preamble.

“Waived ROFO Transfer Period” has the meaning set forth in Section 3.02(f).

 

6



--------------------------------------------------------------------------------

ARTICLE II

MANAGEMENT AND OPERATION OF THE COMPANY

Section 2.01 Board of Directors.

(a) The Shareholders agree that the business and affairs of the Company shall be
managed through a board of directors (the “Board”) consisting of five members
(each, a “Director”). The Directors shall be elected to the Board in accordance
with the following procedures:

(i) The Enstar Shareholder shall have the right to designate three Directors,
who shall initially be Paul O’Shea, Nick Packer and Richard Harris (the “Enstar
Directors”); and

(ii) The Trident Shareholders shall have the right to designate two Directors,
who shall initially be Darran A. Baird and James D. Carey (the “Trident
Directors”).

Notwithstanding the foregoing, the Enstar Director(s) present at any meeting of
the Board or committee thereof shall collectively exercise voting power equal to
the Enstar Shareholder’s percentage ownership of the Company divided by the
aggregate percentage ownership of the Company held by the Enstar Shareholder and
the Trident Shareholders, and the Trident Director(s) present at any meeting of
the Board or committee thereof shall collectively exercise voting power equal to
the Trident Shareholders’ percentage ownership of the Company divided by the
aggregate percentage ownership of the Company held by the Enstar Shareholder and
the Trident Shareholders.

(b) Each Shareholder shall vote all Common Shares over which such Shareholder
has voting control and shall take all other necessary or desirable actions
within such Shareholder’s control (including in its capacity as shareholder,
director, member of a board committee or officer of the Company or otherwise,
and whether at a regular or special meeting of the Shareholders or by written
consent in lieu of a meeting) to elect to the Board any individual designated by
an Initial Shareholder pursuant to Section 2.01(a).

(c) Each Initial Shareholder shall have the right at any time to remove (with or
without cause) any Director designated by such Initial Shareholder for election
to the Board and each other Shareholder shall vote all Common Shares over which
such Shareholder has voting control and shall take all other necessary or
desirable actions within such Shareholder’s control (including in its capacity
as shareholder, director, member of a board committee or officer of the Company
or otherwise, and whether at a regular or special meeting of the Shareholders or
by written consent in lieu of a meeting) to remove from the Board any individual
designated by such Initial Shareholder that such Initial Shareholder desires to
remove pursuant to this Section 2.01(c). Except as provided in the preceding
sentence, unless an Initial Shareholder shall otherwise consent in writing, no
other Shareholder shall take any action to cause the removal of any Director(s)
designated by an Initial Shareholder.

 

7



--------------------------------------------------------------------------------

(d) In the event a vacancy is created on the Board at any time and for any
reason (whether as a result of death, disability, retirement, resignation or
removal pursuant to Section 2.01(c)), the Initial Shareholder who designated
such individual shall have the right to designate a different individual to
replace such Director and each other Shareholder shall vote all Common Shares
over which such Shareholder has voting control and shall take all other
necessary or desirable actions within such Shareholder’s control (including in
its capacity as shareholder, director, member of a board committee or officer of
the Company or otherwise, and whether at a regular or special meeting of the
Shareholders or by written consent in lieu of a meeting) to elect to the Board
any individual designated by such Initial Shareholder.

(e) The Board shall have the right to establish any committee of Directors as
the Board shall deem appropriate from time to time. Subject to this Agreement,
the Organizational Documents and Applicable Law, committees of the Board shall
have the rights, powers and privileges granted to such committee by the Board
from time to time. Any delegation of authority to a committee of Directors to
take any action must be approved in the same manner as would be required for the
Board to approve such action directly. Any committee of Directors shall be
composed of the same proportion of Enstar Directors and Trident Directors as the
Initial Shareholders shall then be entitled to appoint to the Board pursuant to
this Section 2.01.

(f) The presence of a majority of Directors then in office shall constitute a
quorum; provided, that at least one Trident Director is present at such meeting.
If a quorum is not achieved at any duly called meeting, such meeting may be
postponed to a time no earlier than 48 hours after written notice of such
postponement has been given to the Directors. If no Trident Director is present
for three consecutive meetings, then the presence, in person or by proxy, of
Directors designated by Shareholders holding at least 51% of the Common Shares
shall constitute a quorum for the next meeting.

Section 2.02 Voting Arrangements. In addition to any vote or consent of the
Board or the Shareholders of the Company required by Applicable Law, without the
consent of the Trident Shareholders the Company shall not take any action or
enter into any commitment to take any action to (and shall cause its Material
Subsidiaries to not take any action or enter into any commitment to take any
action to):

(a) amend, modify or waive the Organizational Documents or the charter, bye-laws
or other organizational documents of any Material Subsidiary;

(b) make any material changes in the tax or accounting methods or policies or
the tax elections of the Company or any Material Subsidiary (other than as
required by Applicable Law or GAAP) that would have a materially adverse impact
on the Trident Shareholders;

 

8



--------------------------------------------------------------------------------

(c) enter into, amend in any material respect, waive or terminate any Related
Party Agreement other than (i) the entry into a Related Party Agreement that is
on an arm’s length basis and on terms no less favorable to the Company or the
applicable Material Subsidiary than those that could be obtained from an
unaffiliated third party and (ii) any reinsurance or other risk transfer
arrangement with any Affiliate of the Enstar Shareholder in which all or
substantially all of the underlying insurance risk is borne by the Affiliate of
the Enstar Shareholder, provided, however, that any such reinsurance or other
risk transfer transaction provides the Company a market rate fronting fee;

(d) enter into or effect any material transaction or series of related
transactions outside of the ordinary course of business involving the purchase,
lease, license, exchange or other acquisition (including by merger,
consolidation, acquisition of stock or acquisition of assets) by the Company or
any Material Subsidiary of any assets and/or equity interests of any Person that
are material in amount to the Company and its Subsidiaries taken as a whole,
other than the acquisition by the Company of Arden Re and Atrium;

(e) except for a Change of Control effected in accordance with Section 3.03
which will not require the consent of the Trident Shareholders, enter into or
effect any material transaction or series of related transactions outside of the
ordinary course of business involving the sale, lease, license, exchange or
other disposition (including by merger, consolidation, sale of stock or sale of
assets) by the Company or any Material Subsidiary of any stock or assets that
are material in amount to the Company and its Subsidiaries taken as a whole;

(f) grant or authorize the grant of Common Shares or other equity securities of
the Company or any Subsidiary of the Company in an amount greater than 10% of
the value of the then-outstanding Common Shares to any existing or prospective
officers, directors, employees or consultants of the Company or any Subsidiary
of the Company pursuant to any stock option, employee stock purchase or similar
equity-based plans or other compensation agreements;

(g) initiate or consummate an Initial Public Offering or make a public offering
and sale of Common Shares or any other securities; or

(h) dissolve, wind-up or liquidate the Company or any Material Subsidiary or
initiate a bankruptcy proceeding involving the Company or any Material
Subsidiary.

For purposes of this Section 2.02, the “ordinary course of business” of the
Company and its Subsidiaries shall include the acquisition of insurance and
reinsurance companies in run-off and portfolios of insurance and reinsurance
business in run-off.

 

9



--------------------------------------------------------------------------------

Section 2.03 Consultation on CEO Matters. The Company shall consult with, but
need not obtain the consent of, the Trident Shareholder prior to taking any
action or entering into any commitment to take any action to appoint or remove
(with or without cause) the Company’s or any Material Subsidiary’s chief
executive officer or enter into or amend any material term of any employment
agreement or arrangement with the Company’s or any Material Subsidiary’s chief
executive officer.

Section 2.04 Atrium Underwriting Group Limited. The Trident Shareholder shall
have the right to designate one member of the board of directors of Atrium
Underwriting Group Limited. The Initial Shareholders shall, and shall cause
their Director designees to, take all such actions as may be necessary or
desirable to give effect to this provision.

ARTICLE III

TRANSFER OF INTERESTS

Section 3.01 General Restrictions on Transfer.

(a) Except as permitted pursuant to Section 3.01(b), each Shareholder agrees
that such Shareholder will not, directly or indirectly, voluntarily or
involuntarily Transfer any of its Common Shares prior to the fifth anniversary
of the earlier of the closing of the Company’s acquisition of Arden Re and the
closing of the Company’s acquisition of Atrium (the “Lock-up Period”).

(b) The provisions of Section 3.01(a), Section 3.02, Section 3.03 and
Section 3.04 shall not apply to any of the following Transfers by any
Shareholder of any of its Common Shares (i) to a Permitted Transferee or
(ii) pursuant to a merger, consolidation or other business combination of the
Company with a Third Party Purchaser that has been approved in compliance with
Section 2.02(e).

(c) In addition to any legends required by Applicable Law, each certificate (if
any) representing the Common Shares of the Company shall bear a legend
substantially in the following form (and if the Common Shares are not
certificated, the Company’s ledger shall include a notation substantially in the
following form omitting the reference to a certificate):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A SHAREHOLDERS’
AGREEMENT (A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY). NO
TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF SUCH SHAREHOLDERS’ AGREEMENT AND (A) PURSUANT TO A
REGISTRATION STATEMENT EFFECTIVE UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED, OR (B) PURSUANT TO AN EXEMPTION FROM REGISTRATION

 

10



--------------------------------------------------------------------------------

THEREUNDER. THE HOLDER OF THIS CERTIFICATE, BY ACCEPTANCE OF THIS CERTIFICATE,
AGREES TO BE BOUND BY ALL OF THE PROVISIONS OF SUCH SHAREHOLDERS’ AGREEMENT.”

(d) Prior notice shall be given to the Company by the transferor of any Transfer
(whether or not to a Permitted Transferee) of any Common Shares. Prior to
consummation of any Transfer by any Shareholder of any of its Common Shares,
such party shall cause the transferee thereof to execute and deliver to the
Company a Joinder Agreement and agree to be bound by the terms and conditions of
this Agreement. Upon any Transfer by any Shareholder of any of its Common
Shares, in accordance with the terms of this Agreement, the transferee thereof
shall be substituted for, and shall assume all the rights and obligations under
this Agreement of, the transferor thereof.

(e) Notwithstanding any other provision of this Agreement, each Shareholder
agrees that it will not, directly or indirectly, Transfer any of its Common
Shares (i) except as permitted under the Securities Act and other applicable
federal, state or foreign securities laws, and then, if requested by the
Company, only upon delivery to the Company of an opinion of counsel in form and
substance satisfactory to the Company to the effect that such Transfer may be
effected without registration under the Securities Act or any applicable foreign
securities laws, (ii) if it would cause the Company or any of its Subsidiaries
to be required to register as an investment company under the United States
Investment Company Act of 1940, as amended, or any comparable foreign law, or
(iii) if it would cause the assets of the Company or any of its Subsidiaries to
be deemed plan assets as defined under the United States Employee Retirement
Income Security Act of 1974 or its accompanying regulations or any comparable
foreign law or result in any “prohibited transaction” thereunder involving the
Company. In any event, the Board may refuse the Transfer to any Person if
(i) such Transfer would have a material adverse effect on the Company as a
result of any regulatory or other restrictions imposed by any Governmental
Authority or (ii) any non-de minimis adverse tax consequence to the Company, any
Subsidiary of the Company, or any Shareholder or any of their Affiliates would
result from such Transfer.

(f) Any Transfer or attempted Transfer of any Common Shares in violation of this
Agreement shall be null and void, no such Transfer shall be recorded on the
Company’s books and the purported transferee in any such Transfer shall not be
treated (and the purported transferor shall continue be treated) as the owner of
such Common Shares for all purposes of this Agreement.

Section 3.02 Right of First Offer.

(a) At any time following the Lock-up Period, and subject to the terms and
conditions specified in this Section 3.02, each Shareholder shall have a right
of first offer if any other Shareholder (such Shareholder, an “Offering
Shareholder”) proposes to Transfer any Common Shares (the “Offered Shares”)
owned by it to any Third Party

 

11



--------------------------------------------------------------------------------

Purchaser. Following the Lock-up Period, each time the Offering Shareholder
proposes to Transfer any Offered Shares (other than Transfers permitted pursuant
to Section 3.01 and Transfers made pursuant to Section 3.03), the Offering
Shareholder shall first make an offering of the Offered Shares to the other
Shareholders in accordance with the following provisions of this Section 3.02.

(b) The Offering Shareholder shall give written notice (the “Offering
Shareholder Notice”) to the Company and the other Shareholders stating its bona
fide intention to Transfer the Offered Shares and specifying the number of
Offered Shares and the material terms and conditions, including the price,
pursuant to which the Offering Shareholder proposes to Transfer the Offered
Shares. The Offering Shareholder Notice shall constitute the Offering
Shareholder’s offer to Transfer the Offered Shares to the other Shareholders,
which offer shall be irrevocable for a period of 20 Business Days (the “ROFO
Notice Period”).

(c) By delivering the Offering Shareholder Notice, the Offering Shareholder
represents and warrants to the Company and to each other Shareholder that:
(i) the Offering Shareholder has full right, title and interest in and to the
Offered Shares; (ii) the Offering Shareholder has all the necessary power and
authority and has taken all necessary action to Transfer such Offered Shares as
contemplated by this Section 3.02; and (iii) the Offered Shares are free and
clear of any and all Liens other than those arising as a result of or under the
terms of this Agreement.

(d) Upon receipt of the Offering Shareholder Notice, each Shareholder receiving
such notice shall have until the end of the ROFO Notice Period to elect to
purchase any amount of the Offered Shares by delivering a written notice (a
“ROFO Notice”) to the Offering Shareholder and the Company stating that it
agrees to purchase such specified amount of Offered Shares on the terms
specified in the Offering Shareholder Notice. Any ROFO Notice shall be binding
upon delivery and irrevocable by the applicable Shareholder. Each Shareholder
that delivers a ROFO Notice shall be a “Purchasing Shareholder.” If the
Shareholders do not, in the aggregate, elect to purchase all of the Offered
Shares by the end of the ROFO Notice Period, each Purchasing Shareholder shall
then have the right to purchase all or any portion of the remaining Offered
Shares not elected to be purchased by the Shareholders. As promptly as
practicable following the ROFO Notice Period, the Offering Shareholder shall
deliver a written notice to each Purchasing Shareholder stating the number of
remaining Offered Shares available for purchase. For a period of 10 Business
Days following the receipt of such notice, each Purchasing Shareholder shall
have the right to elect to purchase all or any portion of the remaining Offered
Shares by delivering a subsequent ROFO Notice specifying the number of
additional Offered Shares it desires to purchase. Notwithstanding the foregoing,
the Shareholders may only exercise their rights under this Section 3.02 to
purchase the Offered Shares if, after giving effect to all elections made under
this Section 3.02(d), no less than all of the Offered Shares will be purchased
by the Purchasing Shareholders.

 

12



--------------------------------------------------------------------------------

(e) Each Shareholder that does not deliver a ROFO Notice during the ROFO Notice
Period shall be deemed to have waived all of such Shareholder’s rights to
purchase the Offered Shares under this Section 3.02.

(f) If no Shareholder delivers a ROFO Notice or if the Purchasing Shareholders
elect to purchase less than all of the Offered Shares in accordance with
Section 3.02(d), the Offering Shareholder may, during the 180-day period
immediately following the expiration of the ROFO Notice Period, which period may
be extended for a reasonable time not to exceed 270 days to the extent
reasonably necessary to obtain any Government Approvals (the “Waived ROFO
Transfer Period”), and subject to the provisions of Section 3.04, Transfer all
of the Offered Shares to a Third Party Purchaser on terms and conditions no more
favorable to the Third Party Purchaser than those set forth in the Offering
Shareholder Notice. If the Offering Shareholder does not consummate the Transfer
of the Offered Shares within the Waived ROFO Transfer Period, the rights
provided hereunder shall be deemed to be revived and the Offered Shares shall
not be offered to any Person unless first re-offered to the Shareholders in
accordance with this Section 3.02.

(g) Each Shareholder shall take all actions as may be reasonably necessary to
consummate any Transfer contemplated by this Section 3.02, including entering
into agreements and delivering certificates and instruments and consents as may
be deemed necessary or appropriate.

(h) At the closing of any Transfer pursuant to this Section 3.02, the Offering
Shareholder shall deliver to the Purchasing Shareholders the certificate or
certificates representing the Offered Shares to be sold (if any), accompanied by
stock powers and all necessary stock transfer taxes paid and stamps affixed, if
necessary, against receipt of the purchase price therefor from such Purchasing
Shareholders by certified or official bank check or by wire transfer of
immediately available funds.

Section 3.03 Drag-along Rights.

(a) If at any time following the Lock-up Period the Enstar Shareholder (together
with its Permitted Transferees) holds no less than 55% of the outstanding Common
Shares of the Company and receives a bona fide offer from a Third Party
Purchaser to consummate, in one transaction, or a series of related
transactions, a Change of Control (a “Drag-along Sale”), the Enstar Shareholder
shall have the right to require that each other Shareholder (each, a “Drag-along
Shareholder”) participate in such Transfer in the manner set forth in this
Section 3.03, provided, however, that no Drag-along Shareholder shall be
required to participate in the Drag-along Sale if the consideration for the
Drag-along Sale is other than cash or registered securities listed on

 

13



--------------------------------------------------------------------------------

an established U.S. or foreign securities exchange. Notwithstanding anything to
the contrary in this Agreement, each Drag-along Shareholder shall vote in favor
of the transaction and take all actions to waive any dissenters, appraisal or
other similar rights.

(b) The Enstar Shareholder shall exercise its rights pursuant to this
Section 3.03 by delivering a written notice (the “Drag-along Notice”) to the
Company and each Drag-along Shareholder no later than 20 days prior to the
closing date of such Drag-along Sale. The Drag-along Notice shall make reference
to the Enstar Shareholder’s rights and obligations hereunder and shall describe
in reasonable detail:

(i) the number of Common Shares to be sold by the Enstar Shareholder, if the
Drag-along Sale is structured as a Transfer of Common Shares;

(ii) the identity of the Third Party Purchaser;

(iii) the proposed date, time and location of the closing of the Drag-along
Sale;

(iv) the per share purchase price and the other material terms and conditions of
the Transfer, including a description of any non-cash consideration in
sufficient detail to permit the valuation thereof; and

(v) a copy of any form of agreement proposed to be executed in connection
therewith.

(c) If the Drag-along Sale is structured as a Transfer of Common Shares, then,
subject to Section 3.03(d), each Drag-along Shareholder shall Transfer the
number of shares equal to the product of (x) the number of Common Shares held by
such Drag-along Shareholder and (y) a fraction (A) the numerator of which is
equal to the number of Common Shares the Enstar Shareholder proposes to sell or
transfer in the Drag-along Sale and (B) the denominator of which is equal to the
number of Common Shares then held by the Enstar Shareholder.

(d) The consideration to be received by a Drag-along Shareholder shall be the
same form and amount of consideration per share of Common Shares to be received
by the Enstar Shareholder (or, if the Enstar Shareholder is given an option as
to the form and amount of consideration to be received, the same option shall be
given) and the terms and conditions of such Transfer shall, except as otherwise
provided in the immediately succeeding sentence, be the same as those upon which
the Enstar Shareholder Transfers its Common Shares. Each Drag-along Shareholder
shall make or provide the same representations, warranties, covenants,
indemnities and agreements as the Enstar Shareholder makes or provides in
connection with the Drag-along Sale (except that in the case of representations,
warranties, covenants, indemnities and agreements pertaining specifically to the
Enstar Shareholder, the Drag-along Shareholder shall make the comparable
representations, warranties, covenants, indemnities and agreements

 

14



--------------------------------------------------------------------------------

pertaining specifically to itself); provided, that all representations,
warranties, covenants and indemnities shall be made by the Enstar Shareholder
and each Drag-along Shareholder severally and not jointly and any
indemnification obligation shall be pro rata based on the consideration received
by the Enstar Shareholder and each Drag-along Shareholder, in each case in an
amount not to exceed the aggregate proceeds received by the Enstar Shareholder
and each such Drag-along Shareholder in connection with the Drag-along Sale.

(e) The fees and expenses of the Enstar Shareholder incurred in connection with
a Drag-along Sale and for the benefit of all Shareholders (it being understood
that costs incurred by or on behalf of a Enstar Shareholder for its sole benefit
will not be considered to be for the benefit of all Shareholders), to the extent
not paid or reimbursed by the Company or the Third Party Purchaser, shall be
shared by all the Shareholders on a pro rata basis, based on the aggregate
consideration received by each Shareholder; provided, that no Shareholder shall
be obligated to make or reimburse any out-of-pocket expenditure prior to the
consummation of the Drag-along Sale.

(f) Each Shareholder shall take all actions as may be reasonably necessary to
consummate the Drag-along Sale, including entering into agreements and
delivering certificates and instruments, in each case consistent with the
agreements being entered into and the certificates being delivered by the Enstar
Shareholder.

(g) The Enstar Shareholder shall have 180 days following the date of the
Drag-along Notice in which to consummate the Drag-along Sale, on the terms set
forth in the Drag-along Notice (which such 180-day period may be extended for a
reasonable time not to exceed 270 days to the extent reasonably necessary to
obtain any Government Approvals). If at the end of such period, the Enstar
Shareholder has not completed the Drag-along Sale, the Enstar Shareholder may
not then effect a transaction subject to this Section 3.03 without again fully
complying with the provisions of this Section 3.03.

Section 3.04 Tag-along Rights.

(a) If at any time following the Lock-up Period a Shareholder (the “Selling
Shareholder”) proposes to Transfer any shares of its Common Shares to a Third
Party Purchaser (the “Proposed Transferee”) (and if the Selling Shareholder is
the Enstar Shareholder and it cannot or has not elected to exercise its
drag-along rights set forth in Section 3.03), each other Shareholder (each, a
“Tag-along Shareholder”) shall be permitted to participate in such Transfer (a
“Tag-along Sale”) on the terms and conditions set forth in this Section 3.04.

(b) Prior to the consummation of any such Transfer of Common Shares described in
Section 3.04(a), and after satisfying its obligations pursuant to Section 3.02,
the Selling Shareholder shall deliver to the Company and each other Shareholder
a written notice (a “Sale Notice”) of the proposed Tag-along Sale subject to
this Section 3.04

 

15



--------------------------------------------------------------------------------

no later than 20 Business Days prior to the closing date of the Tag-along Sale.
The Sale Notice shall make reference to the Tag-along Shareholders’ rights
hereunder and shall describe in reasonable detail:

(i) the aggregate number of Common Shares the Proposed Transferee has offered to
purchase.

(ii) the identity of the Proposed Transferee;

(iii) the proposed date, time and location of the closing of the Tag-along Sale;

(iv) the per share purchase price and the other material terms and conditions of
the Transfer, including a description of any non-cash consideration in
sufficient detail to permit the valuation thereof; and

(v) a copy of any form of agreement proposed to be executed in connection
therewith.

(c) Each Tag-along Shareholder shall exercise its right to participate in a
Transfer of Common Shares by the Selling Shareholder subject to this
Section 3.04 by delivering to the Selling Shareholder a written notice (a
“Tag-along Notice”) stating its election to do so and specifying the number of
Common Shares to be Transferred by it no later than five Business Days after
receipt of the Sale Notice (the “Tag-along Period”). The offer of each Tag-along
Shareholder set forth in a Tag-along Notice shall be irrevocable, and, to the
extent such offer is accepted, such Tag-along Shareholder shall be bound and
obligated to Transfer in the proposed Transfer on the terms and conditions set
forth in this Section 3.04. The Selling Shareholder and each Tag-along
Shareholder shall have the right to Transfer in a Transfer subject to this
Section 3.04 the number of Common Shares equal to the product of (x) the
aggregate number of Common Shares the Proposed Transferee proposes to buy as
stated in the Sale Notice and (y) a fraction (A) the numerator of which is equal
to the number of Common Shares then held by the Selling Shareholder or such
Tag-along Shareholder, as the case may be, and (B) the denominator of which is
equal to the number of shares then held by the Selling Shareholder and each
Tag-along Shareholder.

(d) Each Tag-along Shareholder who does not deliver a Tag-along Notice in
compliance with Section 3.04(c) above shall be deemed to have waived all of such
Tag-along Shareholder’s rights to participate in such Transfer, and the Selling
Shareholder shall (subject to the rights of any participating Tag-along
Shareholder) thereafter be free to Transfer to the Proposed Transferee its
Common Shares at a per share price that is no greater than the per share price
set forth in the Sale Notice and on other terms and conditions which are not
materially more favorable to the Selling Shareholder than those set forth in the
Sale Notice without any further obligation to the non-accepting Tag-along
Shareholders.

 

16



--------------------------------------------------------------------------------

(e) Each Tag-along Shareholder participating in a Transfer pursuant to this
Section 3.04 shall receive the same consideration per share as the Selling
Shareholder after deduction of such Tag-along Shareholder’s proportionate share
of the related expenses in accordance with Section 3.04(g) below.

(f) Each Tag-along Shareholder shall make or provide the same representations,
warranties, covenants, indemnities and agreements as the Selling Shareholder
makes or provides in connection with the Tag-along Sale (except that in the case
of representations, warranties, covenants, indemnities and agreements pertaining
specifically to the Selling Shareholder, the Tag-along Shareholder shall make
the comparable representations, warranties, covenants, indemnities and
agreements pertaining specifically to itself); provided, that all
representations, warranties, covenants and indemnities shall be made by the
Selling Shareholder and each Tag-along Shareholder severally and not jointly and
any indemnification obligation in respect of breaches of representations and
warranties shall be pro rata based on the consideration received by the Selling
Shareholder and each Tag-along Shareholder, in each case in an amount not to
exceed the aggregate proceeds received by the Selling Shareholder and each such
Tag-along Shareholder in connection with any Tag-along Sale.

(g) The fees and expenses of the Selling Shareholder incurred in connection with
a Tag-along Sale and for the benefit of all Shareholders (it being understood
that costs incurred by or on behalf of the Selling Shareholder for its sole
benefit will not be considered to be for the benefit of all Shareholders), to
the extent not paid or reimbursed by the Company or the Proposed Transferee,
shall be shared by all the Shareholders participating in the Tag-along Sale on a
pro rata basis, based on the aggregate consideration received by each such
Shareholder; provided, that no Shareholder shall be obligated to make or
reimburse any out-of-pocket expenditure prior to the consummation of the
Tag-along Sale.

(h) Each Tag-along Shareholder shall take all actions as may be reasonably
necessary to consummate the Tag-along Sale, including entering into agreements
and delivering certificates and instruments, in each case consistent with the
agreements being entered into and the certificates being delivered by the
Selling Shareholder.

(i) The Selling Shareholder shall have 180 days following the expiration of the
Tag-along Period in which to Transfer the Common Shares described in the Sale
Notice, on the terms set forth in the Sale Notice (which such 180-day period may
be extended for a reasonable time not to exceed 270 days to the extent
reasonably necessary to obtain any Government Approvals). If at the end of such
period, the Selling Shareholder has not completed such Transfer, the Selling
Shareholder may not then effect a Transfer of Common Shares subject to this
Section 3.04 without again fully complying with the provisions of this
Section 3.04.

 

17



--------------------------------------------------------------------------------

(j) If the Selling Shareholder Transfers to the Proposed Transferee any of its
Common Shares in breach of this Section 3.04, then each Tag-along Shareholder
shall have the right to Transfer to the Selling Shareholder, and the Selling
Shareholder undertakes to purchase from each Tag-along Shareholder, the number
of Common Shares that such Tag-along Shareholder would have had the right to
Transfer to the Proposed Transferee pursuant to this Section 3.04, for a per
share amount and form of consideration and upon the terms and conditions on
which the Proposed Transferee bought such Common Shares from the Selling
Shareholder, but without indemnity being granted by any Tag-along Shareholder to
the Selling Shareholder; provided, that, nothing contained in this Section 3.04
shall preclude any Shareholder from seeking alternative remedies against such
Selling Shareholder as a result of its breach of this Section 3.04.

Section 3.05 Enstar Call Right and Trident Put Right.

(a) At any time during the 90-day period following the fifth anniversary of the
earlier of the closing of the Company’s acquisition of Arden Re and the closing
of the Company’s acquisition of Atrium or at any time following the seventh
anniversary of the earlier of the closing of the Company’s acquisition of Arden
Re and the closing of the Company’s acquisition of Atrium, the Enstar
Shareholder shall have the right (a “Call Right”) by written notice to the
Trident Shareholders to purchase all, but not less than all, of the Common
Shares owned by the Trident Shareholders and their Permitted Transferees.

(b) At any time after the seventh anniversary of the earlier of the closing of
the Company’s acquisition of Arden Re and the closing of the Company’s
acquisition of Atrium, the Trident Shareholders, acting collectively, shall have
the right (the “Put Right”) to require the Enstar Shareholder to purchase all,
but not less than all, of the Common Shares held by the Trident Shareholders and
their Permitted Transferees collectively.

(c) The purchase price payable by the Enstar Shareholder upon the exercise of
the Call Right or the Put Right, as the case may be, shall be equal to fair
market value of the Common Shares held by the Trident Shareholders and their
Permitted Transferees calculated based on the overall fair market value of the
Company determined on a going concern basis as between a willing buyer and
willing seller with no discount for illiquidity or a minority interest, as such
value may be mutually agreed upon by the Enstar Shareholder and the Trident
Shareholders or, if no such agreement is reached, determined in accordance with
the procedures set forth below (the “Fair Market Value”):

(i) Promptly after determining that the Enstar Shareholder and the Trident
Shareholders are unable to agree upon a Fair Market Value but, in any event, no
later than 30 Business Days after the exercise of the Call Right or the Put
Right, as the case may be, the Initial Shareholders shall appoint a mutually
acceptable independent

 

18



--------------------------------------------------------------------------------

appraiser (the “Independent Appraiser”) to determine the Fair Market Value
(determined on a going concern basis as between a willing buyer and a willing
seller with no discount for illiquidity or a minority interest) of the Common
Shares held by the Trident Shareholders and their Permitted Transferees. Each of
the Enstar Shareholder and the Trident Shareholders (acting together) shall
provide the Independent Appraiser with its respective determination of Fair
Market Value, together with the supporting calculations and analyses prepared by
such Initial Shareholder with respect thereto. The Initial Shareholders shall
instruct the Independent Appraiser to determine, in writing within 30 days of
such Independent Appraiser’s appointment, which of the Initial Shareholders’
determination of Fair Market Value is the more reasonable, and such
determination shall be final for all purposes of this Section 3.05. The costs
and expenses of the Independent Appraiser shall be borne equally by the Initial
Shareholders.

(ii) To enable the Independent Appraiser to conduct the valuation, the Initial
Shareholders and the Company shall furnish to the Independent Appraiser such
information as the Independent Appraiser may request, including information
regarding the business of the Company and its Subsidiaries and the Company’s
assets, properties, financial condition, earnings and prospects.

(d) Within 90 days after the date of the final determination of the Fair Market
Value pursuant to this Section 3.05 (which period shall be extended solely to
the extent needed to obtain any required Government Approvals, provided, that
the Shareholders shall, and shall cause their Permitted Transferees to, have
used their reasonable best efforts to obtain such approvals in a timely manner,
and provided, further, that in no event shall the Enstar Shareholder be
obligated to pay the purchase price for a sale and purchase pursuant to the Put
Right in cash due to any failure to obtain any Government Approvals that are
required to permit the Trident Shareholders to acquire or hold any unrestricted
ordinary shares of Enstar), the Trident Shareholders shall, and shall cause
their Permitted Transferees to, sell to the Enstar Shareholder, free and clear
of any Liens, all of the Common Shares held by them.

(e) Each Shareholder shall take all actions as may be reasonably necessary to
consummate the sale contemplated by this Section 3.05, including entering into
agreements and delivering certificates and instruments and consents as may be
deemed necessary or appropriate.

(f) At the closing of any sale and purchase pursuant to this Section 3.05, the
Trident Shareholders shall, and shall cause their Permitted Transferees to,
deliver to the Enstar Shareholder the certificate or certificates representing
their Common Shares (if any), accompanied by stock powers and all necessary
stock transfer taxes paid and stamps affixed, if necessary, against receipt of
the purchase price therefor from the Enstar Shareholder by, (i) in the case of a
sale and purchase pursuant to the Call Right, wire transfer of immediately
available funds, or (ii) in the case of a sale and purchase pursuant to the Put
Right, at the option of the Enstar Shareholder, either (A) wire transfer of

 

19



--------------------------------------------------------------------------------

immediately available funds, (B) unrestricted ordinary shares of Enstar
(provided that such ordinary shares are then listed or admitted to trading on
the NASDAQ Stock Market, the New York Stock Exchange or another national
securities exchange), or (C) a combination of (A) and (B). If the purchase price
at the closing of any sale and purchase pursuant to this Section 3.05 consists
of unrestricted ordinary shares of Enstar, the value of such ordinary shares
will be deemed to equal the average of the last reported sale price of the
ordinary shares over the 10 trading day period ending on, and including, the
trading day immediately preceding the effective date of any such closing.

(g) Enstar hereby absolutely, unconditionally and irrevocably guarantees to the
Trident Shareholders and their Permitted Transferees, on the terms and
conditions set forth herein, the due and punctual payment, observance,
performance and discharge of the Enstar Shareholder’s obligations under this
Section 3.05. The Trident Shareholders hereby agree that in no event shall
Enstar be required to pay any amount to the Trident Shareholders or their
Permitted Transferees under, in respect of, or in connection with this Agreement
other than as expressly set forth herein.

ARTICLE IV

PRE-EMPTIVE RIGHTS AND OTHER AGREEMENTS

Section 4.01 Pre-emptive Right.

(a) The Company hereby grants to each Initial Shareholder (each, a “Pre-emptive
Shareholder”) the right to purchase its pro rata portion of any new Common
Shares (other than any Excluded Securities) (the “New Securities”) that the
Company may from time to time propose to issue or sell to any Person.

(b) The Company shall give written notice (an “Issuance Notice”) of any proposed
issuance described in subsection (a) above to the Pre-emptive Shareholders
within five Business Days following any meeting of the Board at which any such
issuance or sale is approved. The Issuance Notice shall set forth the material
terms and conditions of the proposed issuance, including:

(i) the number of New Securities proposed to be issued and the percentage of the
Company’s outstanding Common Shares, on a fully diluted basis, that such
issuance would represent;

(ii) the proposed issuance date, which shall be at least 20 Business Days from
the date of the Issuance Notice; and

(iii) the proposed purchase price per share.

(c) Each Pre-emptive Shareholder shall for a period of 15 Business Days
following the receipt of an Issuance Notice (the “Exercise Period”) have the
right to elect irrevocably to purchase, at the purchase price set forth in the
Issuance Notice, up to

 

20



--------------------------------------------------------------------------------

the amount of New Securities equal to the product of (x) the total number of New
Securities to be issued by the Company on the issuance date and (y) a fraction
determined by dividing (A) the number of Common Shares owned by such Pre-emptive
Shareholder immediately prior to such issuance by (B) the total number of Common
Shares owned by all Initial Shareholders on such date immediately prior to such
issuance (the “Pre-emptive Pro Rata Portion”) by delivering a written notice to
the Company. Such Pre-emptive Shareholder’s election to purchase New Securities
shall be binding and irrevocable.

(d) No later than five Business Days following the expiration of the Exercise
Period, the Company shall notify each Pre-emptive Shareholder in writing of the
number of New Securities that each Pre-emptive Shareholder has agreed to
purchase (including, for the avoidance of doubt, where such number is zero) (the
“Over-allotment Notice”). Each Pre-emptive Shareholder exercising its right to
purchase its Pre-emptive Pro Rata Portion of the New Securities in full (an
“Exercising Shareholder”) shall have a right of over-allotment such that if any
other Pre-emptive Shareholder fails to exercise its right under this
Section 4.01 to purchase its Pre-emptive Pro Rata Portion of the New Securities
(each, a “Non-Exercising Shareholder”), such Exercising Shareholder may purchase
all or any portion of such Non-Exercising Shareholder’s allotment (the
“Over-allotment New Securities”) by giving written notice to the Company (within
five Business Days of receipt of the Over-allotment Notice) setting forth the
number of Over-allotment New Securities that such Exercising Shareholder is
willing to purchase (the “Over-allotment Exercise Period”). Such Exercising
Shareholder’s election to purchase Over-allotment New Securities shall be
binding and irrevocable. If more than one Exercising Shareholder elects to
exercise its right of over-allotment, each Exercising Shareholder shall have the
right to purchase the number of Over-allotment New Securities it elected to
purchase in its written notice; provided, that if the over-allotment New
Securities are over-subscribed, each Exercising Shareholder shall purchase its
pro rata portion of the available Over-allotment New Securities based upon the
relative Pre-emptive Pro Rata Portions of the Exercising Shareholders.

(e) The Company shall be free to complete the proposed issuance or sale of New
Securities described in the Issuance Notice with respect to any New Securities
not elected to be purchased pursuant to Section 4.01(c) and Section 4.01(d)
above in accordance with the terms and conditions set forth in the Issuance
Notice (except that the amount of New Securities to be issued or sold by the
Company may be reduced) so long as such issuance or sale is closed within 180
days after the expiration of the Over-allotment Exercise Period (subject to the
extension of such 180-day period for a reasonable time not to exceed 270 days to
the extent reasonably necessary to obtain any Government Approvals). In the
event the Company has not sold such New Securities within such time period, the
Company shall not thereafter issue or sell any New Securities without first
again offering such securities to the Shareholders in accordance with the
procedures set forth in this Section 4.01.

 

21



--------------------------------------------------------------------------------

(f) Upon the consummation of the issuance of any New Securities in accordance
with this Section 4.01, the Company shall deliver to each Exercising Shareholder
certificates (if any) evidencing the New Securities, which New Securities shall
be issued free and clear of any Liens (other than those arising hereunder or
under Applicable Law and those attributable to the actions of the purchasers
thereof), and the Company shall so represent and warrant to the purchasers
thereof, and further represent and warrant to such purchasers that such New
Securities shall be, upon issuance thereof to the Exercising Shareholders and
after payment therefor, duly authorized and validly issued. Each Exercising
Shareholder shall deliver to the Company the purchase price for the New
Securities purchased by it by wire transfer of immediately available funds. Each
party to the purchase and sale of New Securities shall take all such other
actions as may be reasonably necessary to consummate the purchase and sale
including entering into such additional agreements as may be necessary or
appropriate.

Section 4.02 Corporate Opportunities. Notwithstanding anything contained in this
Agreement or under Applicable Law to the contrary (to the full extent permitted
by Applicable Law), (i) the Initial Shareholders and their respective Affiliates
(A) may engage in or possess an interest in other business ventures of any
nature and description (whether similar or dissimilar to the business of the
Company or any of its Subsidiaries), independently or with others, and none of
the Company, any Subsidiary, any other Shareholder, and each of their respective
Affiliates shall have any right by virtue of this Agreement in or to any such
investment or interest of the Enstar Shareholder, the Trident Shareholders, any
Enstar Director or any Trident Director and any of its or their respective
Affiliates to any income or profits derived therefrom, and the pursuit of any
such venture shall not be deemed wrongful or improper, and (B) shall not be
obligated to present any investment opportunity to the Company or any Subsidiary
even if such opportunity is of a character that, if presented to the Company or
any Subsidiary, could be taken by the Company or such Subsidiary, and (ii) the
parties hereby waive (and the Company shall cause the Subsidiaries to waive) to
the fullest extent permitted by law any fiduciary or other duty of the Initial
Shareholders and the Enstar Directors and Trident Directors not expressly set
forth in this Agreement, including fiduciary or other duties that may be related
to or associated with self-dealing, corporate opportunities or otherwise, in
each case so long as such Person acts in a manner consistent with this
Agreement.

Section 4.03 Confidentiality.

(a) Each Shareholder shall and shall cause its Representatives to, keep
confidential and not divulge any information (including all budgets, business
plans and analyses) concerning the Company, including its assets, business,
operations, financial condition or prospects (“Information”), and to use, and
cause its Representatives to use, such Information only in connection with the
operation of the Company; provided, that nothing herein shall prevent any
Shareholder from disclosing such Information (i) upon

 

22



--------------------------------------------------------------------------------

the order of any court or administrative agency, (ii) upon the request or demand
of any regulatory agency or authority having jurisdiction over such Shareholder,
(iii) to the extent compelled by legal process or required or requested pursuant
to subpoena, interrogatories or other discovery requests, (iv) to the extent
necessary in connection with the exercise of any remedy hereunder, (v) to other
Shareholders, (vi) to such Shareholder’s Representatives that in the reasonable
judgment of such Shareholder need to know such Information or (vii) to any
potential Permitted Transferee in connection with a proposed Transfer of Common
Shares from such Shareholder as long as such transferee agrees to be bound by
the provisions of this Section 4.03 as if a Shareholder, provided, further, that
in the case of clause (i), (ii) or (iii), such Shareholder shall notify the
other Shareholders of the proposed disclosure as far in advance of such
disclosure as practicable and use reasonable efforts to ensure that any
Information so disclosed is accorded confidential treatment, when and if
available.

(b) The restrictions of Section 4.03(a) shall not apply to information that
(i) is or becomes generally available to the public other than as a result of a
disclosure by a Shareholder or any of its Representatives in violation of this
Agreement; (ii) is or becomes available to a Shareholder or any of its
Representatives on a non-confidential basis prior to its disclosure to the
receiving Shareholder and any of its Representatives, (iii) is or has been
independently developed or conceived by such Shareholder without use of the
Company’s Information or (iv) becomes available to the receiving Shareholder or
any of its Representatives on a non-confidential basis from a source other than
the Company, any other Shareholder or any of their respective Representatives,
provided, that such source is not known by the recipient of the information to
be bound by a confidentiality agreement with the disclosing Shareholder or any
of its Representatives. Furthermore, Section 4.03(a) shall not restrict the
Enstar Shareholder and its Affiliates from disclosing any Information required
to be disclosed under applicable securities laws or the rules of any stock
exchange upon which their securities are traded.

Section 4.04 Registration Rights. Upon the request of any Initial Shareholder in
connection with a contemplated public offering of the equity of the Company or
any of its Subsidiaries that is approved in accordance with Section 2.02(g), the
Company shall enter into a registration rights agreement with the Initial
Shareholders containing customary provisions for a transaction of that type,
including demand registration rights and piggyback registration rights with
ratable cutbacks, if necessary, regardless of the demanding party or piggyback
party.

 

23



--------------------------------------------------------------------------------

ARTICLE V

INFORMATION RIGHTS

Section 5.01 Financial Statements and Reports. In addition to, and without
limiting any rights that a Shareholder may have with respect to inspection of
the books and records of the Company under Applicable Laws, the Company shall
furnish to each Shareholder:

(a) Within 45 days after the end of each quarterly accounting period, an
unaudited consolidated balance sheet as of the end of such quarterly accounting
period and an unaudited related consolidated income statement, consolidated
statement of shareholders’ equity and consolidated statement of cash flows for
such quarterly accounting period including any footnotes thereto (if any)
prepared in accordance with GAAP, consistently applied, together with comparable
year-to-date figures;

(b) Within 90 days after the end of each Fiscal Year (or such longer period of
time as is approved by the Board), an unaudited consolidated balance sheet as of
the end of such Fiscal Year and the related consolidated income statement,
consolidated statement of shareholders’ equity, and consolidated statement of
cash flows including all footnotes thereto for such Fiscal Year prepared in
accordance with GAAP, consistently applied; and

(c) Such other financial, accounting or other information relating to the
Company and its Subsidiaries or their respective operations as any Initial
Shareholder may reasonably request from time to time in form and substance
reasonably acceptable to such requesting Shareholder.

Section 5.02 Inspection Rights.

(a) The Company shall, and shall cause its officers, Directors and employees to,
(i) afford each Shareholder that, together with any Affiliates and/or Permitted
Transferees, owns at least 5% of the Company’s outstanding Common Shares and the
Representatives of each such Shareholder, during normal business hours and upon
reasonable notice, reasonable access at all reasonable times to its officers,
employees, auditors, properties, offices, plants and other facilities and to all
books and records, and (ii) afford such Shareholder the opportunity to consult
with its officers from time to time regarding the Company’s affairs, finances
and accounts as each such Shareholder may reasonably request upon reasonable
notice.

(b) The right set forth in Section 5.02(a) above shall not and is not intended
to limit any rights which the Shareholders may have with respect to the books
and records of the Company, or to inspect its properties or discuss its affairs,
finances and accounts under the laws of the jurisdiction in which the Company is
incorporated.

 

24



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Section 6.01 Representations and Warranties. Each Shareholder, severally and not
jointly, represents and warrants to the Company and each other Shareholder that:

(a) Such Shareholder (if an entity) is a corporation, company, partnership or
limited liability company duly organized or formed, validly existing and in good
standing under the laws of its jurisdiction of organization.

(b) Such Shareholder (if an entity) has full corporate, company or partnership
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement, the performance of its obligations
hereunder and the consummation of the transactions contemplated hereby have been
duly authorized (if such Shareholder is an entity) by all requisite corporate or
company action of such Shareholder. Such Shareholder has duly executed and
delivered this Agreement.

(c) This Agreement constitutes the legal, valid and binding obligation of such
Shareholder, enforceable against such Shareholder in accordance with its terms
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law). The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby, require no action by or in respect of, or
filing with, any Governmental Authority.

(d) The execution, delivery and performance by such Shareholder of this
Agreement and the consummation of the transactions contemplated hereby do not
(i) conflict with or result in any violation or breach of any provision of any
of the organizational documents of such Shareholder (if an entity),
(ii) conflict with or result in any violation or breach of any provision of any
Applicable Law or (iii) require any consent or other action by any Person under
any provision of any material agreement or other instrument to which the
Shareholder is a party.

(e) Except for this Agreement, the Investors Agreement by and among the Initial
Shareholders, dated as of July 3, 2013 (the “Investors Agreement”), and the
Commitment Letter of each Initial Shareholder to purchase Common Shares, each
dated as of July 3, 2013 (the “Commitment Letters”), such Shareholder has not
entered into or agreed to be bound by any other agreements or arrangements of
any kind with any other party with respect to the Common Shares, including
agreements or arrangements with respect to the acquisition or disposition of the
Common Shares or any interest therein or the voting of the Common Shares
(whether or not such agreements and arrangements are with the Company or any
other Person).

 

25



--------------------------------------------------------------------------------

ARTICLE VII

TERM AND TERMINATION

Section 7.01 Termination. This Agreement shall terminate upon the earliest of:

(a) the consummation of an Initial Public Offering;

(b) the consummation of a merger or other business combination involving the
Company whereby the Common Shares becomes a security that is listed or admitted
to trading on the NASDAQ Stock Market, the New York Stock Exchange or another
national securities exchange;

(c) the date on which no more than one Shareholder holds any Common Shares;

(d) the dissolution, liquidation or winding up of the Company; or

(e) upon the unanimous agreement of the Shareholders.

Section 7.02 Effect of Termination.

(a) The termination of this Agreement shall terminate all further rights and
obligations of the Shareholders under this Agreement except that such
termination shall not effect:

(i) the existence of the Company;

(ii) the obligation of any Party to pay any amounts arising on or prior to the
date of termination, or as a result of or in connection with such termination;

(iii) the rights which any Shareholder may have by operation of law as a
shareholder of the Company; or

(iv) the rights contained herein which by their terms are intended to survive
termination of this Agreement.

(b) The following provisions shall survive the termination of this Agreement:
this Section 7.02 and Section 4.03, Section 8.03, Section 8.11, Section 8.12 and
Section 8.13.

ARTICLE VIII

MISCELLANEOUS

Section 8.01 Expenses. Except as otherwise expressly provided herein or in the
Investors Agreement, all costs and expenses, including fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses.

 

26



--------------------------------------------------------------------------------

Section 8.02 Release of Liability. In the event any Shareholder shall Transfer
all of the Common Shares held by such Shareholder in compliance with the
provisions of this Agreement without retaining any interest therein, then such
Shareholder shall cease to be a party to this Agreement and shall be relieved
and have no further liability arising hereunder for events occurring from and
after the date of such Transfer.

Section 8.03 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt), (b) when received by the addressee if sent by an internationally
recognized overnight courier (receipt requested), (c) on the date sent by
facsimile or email of a PDF document (with confirmation of transmission) if sent
during normal business hours of the recipient, and on the next Business Day if
sent after normal business hours of the recipient or (d) on the third day after
the date mailed, by certified or registered mail, return receipt requested,
postage prepaid. Such communications must be sent to the respective parties at
the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 8.03):

 

If to the Company:    c/o Enstar Group Limited    PO Box 2267    Windsor Place,
3rd Floor, 22 Queen Street    Hamilton HM JX Bermuda    Facsimile: (441)
296-7319    Email: richard.harris@enstargroup.bm    Attention: Richard J.
Harris, Chief Financial Officer If to the Enstar Shareholder:    c/o Enstar
Group Limited    PO Box 2267    Windsor Place, 3rd Floor, 22 Queen Street   
Hamilton HM JX Bermuda    Facsimile: (441) 296-7319    Email:
richard.harris@enstargroup.bm    Attention: Richard J. Harris, Chief Financial
Officer with a copy to (which shall not    Drinker Biddle & Reath LLP constitute
notice):    One Logan Square, Suite 2000    Philadelphia, PA 19103    Facsimile:
(215) 988-2757    Email: robert.juelke@dbr.com    Attention: Robert C. Juelke

 

27



--------------------------------------------------------------------------------

If to the Trident Shareholders:    c/o Stone Point Capital LLC    20 Horseneck
Lane    Greenwich, CT 06830    Facsimile: (203) 862-2929    Email:
slevey@stonepoint.com    Attention: Stephen Levey with a copy to (which shall
not    c/o Stone Point Capital LLC constitute notice):    20 Horseneck Lane   
Greenwich, CT 06830    Facsimile: (203) 625-8357    Email:
contracts@stonepoint.com    Attention: General Counsel

Section 8.04 Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation;” (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. The definitions given for any defined terms in this
Agreement shall apply equally to both the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. Unless the context otherwise
requires, references herein: (x) to Articles, Sections, and Exhibits mean the
Articles and Sections of, and Exhibits attached to, this Agreement; (y) to an
agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof and (z) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder. This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted. The Exhibits referred to herein shall be construed
with, and as an integral part of, this Agreement to the same extent as if they
were set forth verbatim herein.

Section 8.05 Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

Section 8.06 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of

 

28



--------------------------------------------------------------------------------

the parties as closely as possible in a mutually acceptable manner in order that
the transactions contemplated hereby be consummated as originally contemplated
to the greatest extent possible.

Section 8.07 Entire Agreement. This Agreement, the Organizational Documents, the
Investors Agreement and the Commitment Letters constitute the sole and entire
agreement of the parties with respect to the subject matter contained herein and
therein, and supersede all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter. In the
event of any inconsistency or conflict between this Agreement and any
Organizational Document, the Shareholders and the Company shall, to the extent
permitted by Applicable Law, amend such Organizational Document to comply with
the terms of this Agreement.

Section 8.08 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

Section 8.09 No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their permitted assigns and nothing herein,
express or implied, is intended to or shall confer upon any other Person or
entity any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

Section 8.10 Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
Initial Shareholder; provided, that any amendment that would materially and
adversely affect the rights or duties of a Shareholder shall require the consent
of such Shareholder. No waiver by any party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

Section 8.11 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to any
choice or conflict of law provision or rule (whether of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than those of New York.

 

29



--------------------------------------------------------------------------------

Section 8.12 Submission to Jurisdiction; Waiver of Jury Trial.

(a) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE INSTITUTED IN THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF NEW
YORK IN EACH CASE LOCATED IN THE CITY OF NEW YORK AND COUNTY OF NEW YORK, AND
EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN
ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR
OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN
ANY SUCH COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION
TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (II)
SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.12(b).

Section 8.13 Equitable Remedies. Each party hereto acknowledges that the other
parties hereto would be irreparably damaged in the event of a breach or
threatened breach by such party of any of its obligations under this Agreement
and hereby agrees that in the event of a breach or a threatened breach by such
party of any such obligations, each of the other parties hereto shall, in
addition to any and all other rights and remedies that may be available to them
in respect of such breach, be entitled to an injunction from a court of
competent jurisdiction (without any requirement to post bond) granting such
parties specific performance by such party of its obligations under this
Agreement.

 

30



--------------------------------------------------------------------------------

Section 8.14 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, email or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

[SIGNATURE PAGE FOLLOWS]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

Northshore Holdings Limited By:  

/s/ Richard J. Harris

Name:   Richard J. Harris Title:   Director Kenmare Holdings Ltd By:  

/s/ Adrian C. Kimberley

Name:   Adrian C. Kimberley Title:   Director Enstar Group Limited (solely for
purposes of Section 3.05) By:  

/s/ Paul J. O’Shea

Name:   Paul J. O’Shea Title:   Chief Operating Officer



--------------------------------------------------------------------------------

Trident V, L.P. By: SPC Management Holdings, its manager By: Stone Point Capital
LLC, its managing member By:  

/s/ James D. Carey

Name:   James D. Carey Title:   Senior Principal Trident V Parallel Fund, L.P.
By: SPC Management Holdings, its manager By: Stone Point Capital LLC, its
managing member By:  

/s/ James D. Carey

Name:   James D. Carey Title:   Senior Principal Trident V Professionals Fund,
L.P. By: SPC Management Holdings, its manager By: Stone Point Capital LLC, its
managing member By:  

/s/ James D. Carey

Name:   James D. Carey Title:   Senior Principal



--------------------------------------------------------------------------------

EXHIBIT A

Joinder Agreement

Reference is hereby made to the Shareholders’ Agreement, dated as September 6,
2013 (as amended from time to time, the “Shareholders’ Agreement”), by and among
Kenmare Holdings Ltd, Trident V, L.P., Trident V Parallel Fund, L.P. and Trident
V Professionals Fund, L.P., Northshore Holdings Limited, a Bermuda exempted
company (the “Company”), and, solely for purposes of Section 3.05 thereof,
Enstar Group Limited. Pursuant to and in accordance with Section 3.01(d) of the
Shareholders’ Agreement, the undersigned hereby agrees that upon the execution
of this Joinder Agreement, it shall become a party to the Shareholders’
Agreement and shall be fully bound by, and subject to, all of the covenants,
terms and conditions of the Shareholders’ Agreement as though an original party
thereto and shall be deemed to be a Shareholder of the Company for all purposes
thereof.

Capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Shareholders’ Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
[DATE].

 

Northshore Holdings Limited By:  

 

Name:   Title:   [Transferee Shareholder] By:  

 

Name:   Title:  